UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WIKILOAN INC. (Exact name of registrant as specified in its Charter) DELAWARE 000-51879 58-1921737 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employee Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of principal executive offices) (310) 443-9246 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filero (Do not check if a smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of June 12, 2011:49,758,567 shares of Common Stock were issued and outstanding. WIKILOAN INC. FORM 10-Q April 30, 2011 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Control and Procedures 11 PART II—OTHER INFORMATION Item 1 Legal Proceedings 11 Item 1A Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES PART I. FINANCIAL INFORMATION Item 1. Financial Statements WikiLoan, Inc. Condensed Balance Sheets April 30, 2011 (Unaudited) and January 31, 2011 April 30, January 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable - Prepaid consulting fees Total current assets Property and equipment, net - - Other assets Domain names Software development costs - Deferred payment processing costs SDI distribution agreement - Total other assets Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable $ $ Accrued interest Derivative liability Convertible notes payable, net of discount Total liabilities Stockholders' equity (deficit) Preferred stock - par value $0.01; 10,000,000 shares authorized; none issued and outstanding - - Common stock; par value $0.001; 750,000,000 shares authorized; 49,758,567 and 47,597,069 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 9,837,500 common shares, at cost ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 1 WikiLoan, Inc. Condensed Statements of Operations For the Three Months Ended April 30, 2011 and 2010 (Unaudited) April 30, Revenues $ $ Operating expenses Selling, general and administrative expenses Research and development costs - - Total operating expenses Income (loss) from operations ) ) Other income (expense) Derivative gain(loss) ) Interest expense ) ) Total other income (expense) ) Income (loss) before provision for income taxes ) Provision for income taxes - - Net income (loss) $ $ ) Basic and fully diluted earnings (loss) per common share: Earnings (loss) per common share $ $ ) Basic and fully diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 2 WikiLoan, Inc. Condensed Statements of Cash Flows For the Three Months Ended April 30, 2011 and 2010 (Unaudited) April 30, Cash Flows Provided From (Used By) Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided from (used by) operating activities: (Gain) loss on derivative liabilities ) Amortization of debt discount Depreciation and amortization (Increase) decrease in accounts receivable - (Increase) decrease in prepaid consulting - Increase (decrease) in accounts payable ) - Increase (decrease) in accrued interest Net cash provided from (used by) operating activities ) ) Cash Flows Provided From (Used By) Investing Activities Purchase of Domain Names - - Net cash provided from (used by) investing activities - - Cash Flows Provided From (Used By) Financing Activities Proceeds from issuance of convertible notes Repayments of convertible notes ) - Net cash provided from (used by) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure Interest paid during the period $ $ Noncash transactions: Conversion of convertible debt into common stock $ $ Conversion of accrued interest into common stock $ $ Common stock issued for SDI agreement $
